Citation Nr: 0836253	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1972 to February 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
regional office.  The case is currently under the 
jurisdiction of the RO in Winston-Salem, North Carolina.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In substantive appeal statements dated in 2007 and 2008, the 
veteran requested hearing before a Member of the Board both 
at the RO and in Washington DC.  As the veteran is entitled 
to only one hearing, and because a hearing before a 
travelling Veterans Law Judge would presumably be the most 
economical and most convenient for the veteran, the Board 
will arrange for that type of hearing.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




